Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Ishikawa publication wherein it discloses a vehicle control device (see at least Figs. 1 – 4, and ¶0021.  In particular, see Fig. 1) comprising: 
a driving controller configured to control a speed and steering of a vehicle to perform an automatic lane change (see at least Figs. 1 - 4, ¶0035, ¶0040, ¶0045 - ¶0068, and ¶0102.  In particular, see Fig. 2 ~ S20.  See ¶0045 and ¶0102),
wherein the driving controller limits the automatic lane change when it is detected that the vehicle is in a first area having a length of a first distance in a longitudinal direction of a road with a starting point of a specific road structure set as a reference or in a second area having a length of a second distance in the longitudinal direction of the road with an end point of the specific road structure set as a reference on the basis of information of at least one of an external recognition result and map information.  (See at least Figs. 1 - 4, ¶0031 - ¶0035, ¶0040, ¶0045 - ¶0068, and ¶0102.  In particular, see Figs. 2 and Fig. 5.  See ¶0031 - ¶0035, ¶0042, ¶0048 - ¶0049 and ¶0102, Ishikawa teaches an automatic driving assistance system (ADAS) wherein a lane change action is prohibited in a section of a road having a first area having a length of a first distance in a longitudinal direction of road ahead of the branch point to road structures, including but not limited to bridges.)
However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 14 - 15. As such, a person skilled in the art would not modify Ishikawa, wherein the driving controller performs the automatic lane change from a host traveling lane to an adjacent lane when overtaking of a preceding vehicle that travels on the same lane as the vehicle is performed, and then the automatic lane change is performed from the adjacent lane to the host traveling lane, and
wherein the driving controller permits the automatic lane change when it is
determined that the automatic lane change from the adjacent lane related to the
overtaking to the host traveling lane can be completed before the vehicle reaches the second area after the vehicle passes through the first area.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the driving controller performs the automatic lane change from a host traveling lane to an adjacent lane when overtaking of a preceding vehicle that travels on the same lane as the vehicle is performed, and then the automatic lane change is performed from the adjacent lane to the host traveling lane, and
wherein the driving controller permits the automatic lane change when it is
determined that the automatic lane change from the adjacent lane related to the
overtaking to the host traveling lane can be completed before the vehicle reaches the second area after the vehicle passes through the first area.
wherein the driving controller permits the automatic lane change when it is determined that the automatic lane change from the adjacent lane related to the overtaking to the host traveling lane can be completed before the vehicle reaches the second area after the vehicle passes through the first area.  Further, the prior art appears to be silent in teaching or suggesting a method wherein lane changing is performed through a series of distinct road structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661